Title: To Thomas Jefferson from La Rouerie, 25 September 1786
From: La Rouërie, Armand Charles Tuffin, Marquis de (Col. Armand)
To: Jefferson, Thomas



Sir
La Rouerie 25 7bre. 1786.

When your letter of June last came at la Rouerie, I was at the waters of Cautrét where Mde. de la Rouerie died; it was sent to me a month after but my mind was far from being so tranquille as to take any interest whatever in things strangers to the loss I had  made. Now that the care of my fortune call on my immediate attention, I will have the honor to answer your letter.
The gentlemen of the board of treasury might without falling down a single line from the dignity in which they are elevated by their high station, have answered a letter from a gentleman of the army and besides a creditor of their sovereign.
When Mr. Morris was minister of finances we have been well payed; he held his office from the honorable the Congress as the board of treasury hold it now; allso it is not on Congress that must fall the blame of the Bankruptcy, for there is no other word, proper to the circumstance, which we experience from the united states.
I wishes more for your country, sir, than for my own interest, america had been more faithfull in her engagements; they were controuled in the infancy of her sovereignty, when she was much in trouble, when she was weak and wanted assistants; now that she has a sort of consistants, she is honest and grateful agreeable to her own ease. For my part I have too many private attachements in that country and too great an affection for her form of government, not to suffer a great deal by the diminishing of her first repute and you must know, sir, how much the several parts on which that repute was established, are faln in discredit.
This, sir, is the last letter I shall have the honor to write to you on the subject of our arrearages; I acknowlege that I am much indebted to you for the activity with which you have acted in that affaire. We are all persuaded of your sincerity and good will and we shall express with much pleasure these sentiments in all the proceedings which the conduct of the board of treasury does and will suggest to us.
I have the honor to be with great respect your excellency’s sir the most obdt. hble. servant,

Armand M. de la Rouerie

